Title: From Thomas Jefferson to George Washington, 14 October 1792
From: Jefferson, Thomas
To: Washington, George



Oct. 14. 1792.

Th: Jefferson presents his respects to the President and incloses him some letters for his perusal. Those from G. Morris and Mr. Short require immediate notice, because there are vessels about to sail by which answers should be sent. The President will see by Mr. Remsen’s letter the peculiar misfortune of the dispatches to Carmichael and Short, of which, from their particular delicacy, it was thought best not to risk duplicates, because being put on board a vessel bound directly to Amsterdam, they seemed to run no other danger than of the sea. But it so turns out as to bring on them what is tantamount to a loss by the sea, and the possibility of their getting into other hands. This loss was not ascertained till yesterday. The clerks are now all employed in copying the dispatches over again to go by a vessel which sails for Amsterdam on Wednesday.
